In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
LINDA WHEELER,           *
                         *                          No. 13-783V
             Petitioner, *                          Special Master Christian J. Moran
                         *
v.                       *                          Filed: November 22, 2016
                         *
SECRETARY OF HEALTH      *                          Attorneys’ fees and costs; award in
AND HUMAN SERVICES,      *                          the amount to which respondent does
                         *                          not object.
             Respondent. *
******************** *

Renee J. Gentry, Vaccine Injury Clinic George Washington University Law
School, Washington, DC, for Petitioner;
Glenn A. MacLeod, U.S. Dep’t of Justice, Washington, DC, for Respondent.

              UNPUBLISHED DECISION ON FEES AND COSTS 1

      On November 9, 2016, petitioner moved for attorneys’ fees and costs in the
above-captioned matter. Upon review of the application, respondent raised no
objections to the attorneys’ fees and costs sought. Petitioner requests
reimbursement for attorneys’ fees and costs in the amount of $38,972.95. The
Court awards this amount.

       On October 8, 2013, Linda Wheeler filed a petition for compensation
alleging that the flu vaccine, which she received on October 19, 2010, caused her
to suffer Guillain-Barré Syndrome and Chronic Demyelinating Inflammatory
Polyneuropathy (“CIDP”). The undersigned issued a decision awarding

1
  The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services), requires that the Court post this decision on its website.
Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing redaction of
medical information or other information described in 42 U.S.C. § 300aa-12(d)(4). Any
redactions ordered by the special master will appear in the document posted on the website.
compensation to petitioner based on the parties’ joint stipulation. Decision, issued
Aug. 30, 2016, 2016 WL 5468253.

       Because petitioner received compensation, petitioner is entitled to an award
of attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e). Petitioner seeks a total of
$38,972.95 in attorneys’ fees and costs. In compliance with General Order No. 9,
petitioner states that he advanced no monies for reimbursable costs in pursuit of his
claim.

       After reviewing the request, the Court awards the following:

       A lump sum of $38,972.95 in the form of a check made payable to
       petitioner and petitioner’s attorney, Renee J. Gentry, of the
       Vaccine Injury Clinic George Washington University Law School,
       for attorneys’ fees and other litigation costs available under 42
       U.S.C. § 300aa-15(e).

In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court shall enter judgment in accordance herewith. 2


       IT IS SO ORDERED.

                                                    s/Christian J. Moran
                                                    Christian J. Moran
                                                    Special Master




2
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing
of notice renouncing the right to seek review.
                                                2